OPINION — AG — ** COUNTY COMMISSIONERS — COUNTY OFFICE SPACE — LENGTH OF LEASE — LIMITATION OF LEASE CREATING INDEBTEDNESS ** THE BOARD OF COUNTY COMMISSIONERS MAY RENT TO NON GOVERNMENT BUSINESS, ANY EXCESS OFFICE SPACE IN COUNTY OWNED BUILDINGS. ADDITIONALLY, THE BOARD OF COUNTY COMMISSIONERS MAY RENT OR LEASE TO NON GOVERNMENT BUSINESSES EXCESS OFFICE SPACE IN A BUILDING WHICH HAS BEEN DEEDED TO THE COUNTY. THE LENGTH OF TIME FOR THE LEASE MAY BE FOR ANY TIME PERIOD DEEMED ADVISABLE BY THE BOARD OF COUNTY COMMISSIONERS, PROVIDED, THAT SHOULD ANY CONTRACTUAL INDEBTEDNESS PROVIDE FOR THE INCURRENCE OF EXPENSES ON THE PART OF THE COUNTY, THE LEASE WOULD BE LIMITED TO THE TIME PERIOD OF THE FISCAL YEAR. CITE: 19 O.S. 1971 1 [19-1], 19 O.S. 1971 338 [19-338], OPINION NO. JUNE 14, 1927 — SHAW, 19 O.S. 1971 339 [19-339], OPINION NO. JANUARY 7, 1936 — HOLBIRD, ARTICLE X, SECTION 26, ARTICLE X, SECTION 27 (JO ANGELA ABLES)